Order entered February 20, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01037-CR

                          FERNANDO ENRIQUEZ, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F11-70238

                                        ORDER
        The Court GRANTS appellant’s February 14, 2013 motion to extend time to file his

brief. We ORDER the appellant’s brief received on February 14, 2013 filed as of the date of

this order.




                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE